DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “a net adjustably coupled to the at least one bracket at each of the goal ends” in lines 5-6 renders the claim indefinite, because it is unclear whether this is describing one net at each end (i.e., two nets) or one net that is coupled to the bracket(s) which are located at each end (i.e., one net). If the claim is describing two nets (one at each end, as would appear to be suggested by Applicant’s disclosure), then it is unclear whether each subsequent reference to “the net” in lines 5 and 9 refers to each of the nets or to one of the nets (and if so, which one). Additionally, the limitation “the net is vertically movable within the bracket having an upper end and a lower end on the goal end surface” in line 6 renders the claim indefinite because it is unclear whether “the bracket” (both in line 6 and subsequently in lines 7-8) refers to only one of the “at least one” bracket; it is unclear whether “on the goal end surface” describes the location along which the net is vertically movable, the location of the bracket, and/or the location of the upper and/or lower end of the bracket; and it is unclear whether “the goal end surface” refers to the goal end surface of one or both of the goal ends.
Regarding claim 2, the limitation “a tray coupled to the table below the lower end of the at least one bracket” in lines 1-2 renders the claim indefinite, because it is unclear whether “the at least one bracket” in this context refers to the at least one bracket at one of the goal end surfaces or to the at least one bracket at each of the goal end surfaces. Thus, it is unclear how may trays are being claimed (one tray, or one tray at each goal end surface). 
Regarding claim 3, the limitations “the net,” “the bracket,” and “the tray” render the claim indefinite, because it is unclear how many nets, brackets, and trays have been claimed (as discussed above for claims 1 and 2) and it is unclear which of the net(s), bracket(s), and tray(s) are being described in claim 3. 
Regarding claims 4-6, the limitations “the tray” (claim 4, line 1; claim 5, line 1; claim 6, line 1) and “the net” (claim 4, line 2; claim 5, line 3) render the claim indefinite, because it is unclear how many nets and trays have been claimed (as discussed above for claims 1 and 2) and it is unclear which of the net(s) and tray(s) are being described in claims 4-6.
Regarding claim 7, the limitations “the net” and “the bracket” render the claim indefinite, because it is unclear how many nets and brackets have been claimed (as discussed above for claim 1) and it is unclear which net(s) and bracket(s) are being described in claim 7.
Regarding claim 8, the limitation “the goal end surface” in lines 1-2 renders the claim indefinite, because claim 1 describes multiple goal end surfaces. It is unclear whether “the goal end surface” in lines 1-2 refers to each of the goal end surfaces or to one of the goal end surfaces (and if so, which one). In addition, the limitation “the net” in line 2 is unclear, because it is unclear how many nets have been claimed (as discussed above for claim 1) and it is unclear which net(s) are being described in claim 8.
Regarding claim 9, it is unclear whether “the at least one bracket” in line 1 refers to the at least one bracket at each of the goal ends.
Regarding claim 10, the limitation “the net” in line 1 renders the claim indefinite, because it is unclear how many nets have been claimed (as discussed above for claim 1), and it is unclear which net(s) are being described in claim 10.
Regarding claim 12, the limitation “the goal end” in lines 5-6 renders the claim indefinite, because it is unclear whether this refers to each of the goal ends or to one of the goal ends (and if so, which one). Because “the goal end” is unclear, it is also unclear how many nets are being claimed (i.e., a net at one of the goal ends, or a net at each of the goal ends). In addition, it is unclear whether “the bracket” in line 6 refers to only one of the “at least one” bracket previously recited in line 5. 
Regarding claim 13, the limitation “the net” in line 1 renders the claim indefinite, because it is unclear how many nets have been claimed (as discussed above for claim 12). If more than one net is being described in claim 12, then it is unclear which of these nets is being described in claim 13.
Regarding claim 14, because it is unclear how many nets are being claimed, it is also unclear how many trays are being claimed. Claim 14 defines the tray as being mounted to the table “beneath the net.” Because it is unclear whether “the net” refers to a net at one of the goal ends or to a net at each of the goal ends (as discussed above for claim 12), it is unclear whether the tray mounted “beneath the net” describes a tray at one of the goal ends or a tray at each of the goal ends.
Regarding claim 15, the limitation “the net” in line 1 renders the claim indefinite, because it is unclear how many nets have been claimed (as discussed above for claim 12). If more than one net is being described in claim 12, then it is unclear which of these nets is being described in claim 15. In addition, the limitation “the goal end surface” in line 2 renders the claim indefinite, because claim 12 recites multiple goal end surfaces. 
Regarding claim 16, the limitation “the tabletop game system includes a first table top game and a second table top game, and each of the first table top game and the second table top game uses the game-playing surface” renders the claim indefinite, because it is unclear whether “a first table top game” and “a second table top game” refer to game activities intended to be played using the system (i.e., an intended use of the system) or to game equipment that forms part of the system (i.e., structural limitations of the system). The term “game” can mean either “an activity providing entertainment or amusement” (American Heritage® Dictionary of the English Language, Fifth Edition, definition 1) or “the equipment needed for playing certain games” (ibid., definition 4). It is unclear which definition applies in the context of claim 16. 
Regarding claim 17, the limitation “the net” in line 1 renders the claim indefinite, because it is unclear how many nets have been claimed (as discussed above for claim 12). If more than one net is being described in claim 12, then it is unclear which of these nets is being described in claim 17. 
Regarding claim 18, the limitation “the net” in line 1 renders the claim indefinite, because it is unclear how many nets have been claimed (as discussed above for claim 12). If more than one net is being described in claim 12, then it is unclear which of these nets is being described in claim 18. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-13, 15, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US Patent No. 4,034,978, hereinafter Becker) in view of Lowrance (US Patent No. 7,484,733, hereinafter Lowrance).
Regarding claim 1, Becker discloses a tabletop game system (Figs. 1-4) comprising: a table (10; col. 1, lines 64-66) having a game-playing surface (table top 15, col. 2, line 5), goal ends (opposed ends 17; col. 2, lines 6-8) on opposite ends of the table (10), each of the goal ends (17) having a goal end surface perpendicular to the game-playing surface (see Figs. 1-4), and brackets (33; col. 2, lines 38-39) coupled to each of the goal end surfaces (17), and two nets (goals 14; col. 2, lines 11-27), one of the nets (14) coupled to the brackets (33) at each of the goal ends (17). The brackets (33) each have an upper end and a lower end (see Fig. 4). Each net (14) has a net opening configured to receive a projectile (ball 13; see Fig. 3).
Becker does not explicitly teach that the nets are adjustable and vertically movable within the brackets between a first position and a second position. However, in the game art, Lowrance teaches a similar goal (loop 106, Fig. 2, similar to frame 20 of Becker) adjustably coupled to a pair of brackets (tabs 108; col. 4, lines 11-15) such that the goal (106) is vertically movable within the brackets (108) between a first position (shown in lower dashed lines in Fig. 2) close to a lower end of the brackets (108) and a second position (shown in upper dashed lines in Fig. 2) close to an upper end of the brackets (108) to vertically orient the goal (106). The goal (106) has an opening configured to receive a first projectile (e.g., a first plug) in the first position and a second projectile (e.g., a second plug) in the second position (col. 2, lines 14-18). One of ordinary skill in the art would have recognized that the adjustability taught by Lowrance would be advantageous because it would permit the size of the net opening to be adjusted to vary the difficulty of the game. Moreover, one of ordinary skill in the art would have recognized that the coupling of each of Becker’s net (14) within the brackets (33) would have been conducive to the adjustability taught by Lowrance, because the coupling of Becker’s net (14) to the brackets (33) is structurally similar to the coupling of Lowrance’s goal (106) to similar brackets (108; compare Becker’s Fig. 4 and Lowrance’s Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker by making the coupling of each net to the respective brackets adjustable, as suggested by Lowrance, such that each net is vertically movable within the brackets on the respective goal end surface between a first position close to the lower end of the brackets and a second position close to the upper end of the brackets to vertically orient the net with respect to the game-playing surface, so that the size of the net openings can be adjusted to vary the difficulty of the game. The limitation “configured to receive a first projectile in the first position and a second projectile in the second position” is a functional limitation of the claimed net opening. Regarding functional limitations, the examiner notes that an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, the claimed structure is taught by Becker and Lowrance, as discussed in detail above. When the nets of Becker are modified in view of Lowrance to be adjustably movable between the first position and the second position, the net openings are understood to be inherently capable of performing the functional limitation of receiving a second projectile (i.e., a second ball 13 of Becker) in the second position. 
Regarding claim 7, the modified Becker teaches the claimed invention substantially as claimed, as set forth above for claim 1. Becker further teaches (Fig. 4) each net (14) includes flanges (projecting portions 32; col. 2, lines 35-39) that slidably couple the net (14) to the respective brackets (by sliding insertion of projecting portions 32 into sockets 34 of brackets 33; col. 2, lines 35-39). Lowrance further teaches the movement between the first position and the second position, as discussed above for claim 1. One of ordinary skill in the art would recognize that the slidable coupling of Becker’s flanges (32) within the brackets (33) would be conducive to the adjustable movement in the vertical direction as taught by Lowrance, because the coupling of Becker’s flanges (32) to the brackets (33) is structurally similar to the coupling of Lowrance’s goal (106) to similar brackets (108; compare Becker’s net frame 20 and brackets 33 in Fig. 4 of Becker to Lowrance’s loop 106 and brackets 108 in Fig. 2 of Lowrance).
Regarding claim 8, the modified Becker teaches the claimed invention substantially as claimed, as set forth above for claim 7. Becker further teaches (Fig. 4) the brackets (33) coupled to the goal end surfaces (17) each form a channel (socket portion 34; col. 2, lines 37-39) receiving the flanges (32) of the respective net (14) such that the flanges (32) of the net (14) move slidably inside the channel (the flanges 32 being slidably inserted into the channels 34 of the brackets 33, Fig. 4).
Regarding claim 9, the modified Becker teaches the claimed invention substantially as claimed, as set forth above for claim 1. Becker further teaches (Fig. 4) the brackets (33) each have a retention device (socket portion 34; col. 2, lines 35-46) having a mechanical stop (top surface of channel 34 forming mechanical stop against which sleeve 29 rests; see Fig. 4).
Regarding claim 10, the modified Becker teaches the claimed invention substantially as claimed, as set forth above for claim 1. Becker further teaches (Figs. 2-4) each net (14) includes a rear panel (upper net portion 30; col. 2, lines 20-21), a net top surface (top surface of upper member 21; col. 2, lines 9-11), and the net opening opposite the rear panel (see Fig. 3). Lowrance teaches the movement between the lowered first position and the raised second position, as discussed above for claim 1. In the lowered first position, each net opening of Becker will define a first cross-sectional area having a first vertical height extending from the net top surface (of upper member 21 of Becker) to the game-playing surface (15 of Becker). In the raised second position, each net opening of Becker will define a second cross-sectional area having a second vertical height extending from the net top surface (of upper member 21 of Becker) to the game-playing surface (15 of Becker) that differs in size from the first cross-sectional area (the first cross-sectional area being smaller due to the lowering of the net 14 relative to the table top 15).
Regarding claim 11, the modified Becker teaches the claimed invention substantially as claimed, as set forth above for claim 10. When Becker is modified in view of Lowrance as discussed above, the second cross-sectional area having the second vertical height will be greater than the first cross-sectional area having the first vertical height, due to the raising of the net (14 of Becker) relative to the game-playing surface (table top 15 of Becker).
Regarding claim 12, Becker discloses a tabletop game system (Figs. 1-4) comprising: a table (10; col. 1, lines 64-66) having a game-playing surface (table top 15, col. 2, line 5), goal ends (opposed ends 17; col. 2, lines 6-8) on opposite ends of the table (10), each of the goal ends (17) having a goal end surface perpendicular to the game-playing surface (see Figs. 1-4), and brackets (33; col. 2, lines 38-39) coupled to each of the goal end surfaces (17), and two nets (goals 14; col. 2, lines 11-27) each having a top net surface (top surface of upper member 21; col. 2, lines 9-11) and being coupled to the brackets (33) at one of the goal ends (17) in at least a first position (Figs. 1-4) at a first vertical height defined by extending from the game-playing surface (15) to the net top surface (21).
Becker does not explicitly teach that the nets are adjustable and vertically movable within the brackets between the first position and a second position. However, in the game art, Lowrance teaches a similar goal (loop 106, Fig. 2, similar to frame 20 of Becker) adjustably coupled to a pair of brackets (tabs 108; col. 4, lines 11-15) and vertically movable within the brackets (108) between a first position at a first vertical height (shown in lower dashed lines in Fig. 2) and a second position at a second vertical height (shown in upper dashed lines in Fig. 2) that is greater than the first vertical height. One of ordinary skill in the art would have recognized that the adjustability taught by Lowrance would be advantageous because it would permit the size of the net openings to be adjusted to vary the difficulty of the game. Moreover, one of ordinary skill in the art would have recognized that the coupling of each of Becker’s nets (14) within the brackets (33) would have been conducive to the adjustability taught by Lowrance, because the coupling of each of Becker’s nets (14) to the brackets (33) is structurally similar to the coupling of Lowrance’s goal (106) to similar brackets (108; compare Becker’s Fig. 4 and Lowrance’s Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker by making the coupling of each net to the respective brackets adjustable, as suggested by Lowrance, such that the nets are vertically movable within the brackets between the first position and a second position perpendicularly with respect to the horizontal game-playing surface (e.g., by sliding the projecting portions 32 of Becker up and down within the brackets 33 of Becker), the second position being at a second vertical height extending from the game-playing surface of Becker to the net top surface of Becker that is greater than the first vertical height, so that the size of the net opening can be adjusted to vary the difficulty of the game. 
Regarding claim 13, the modified Becker teaches the claimed invention substantially as claimed, as set forth above for claim 12. Becker further teaches each net (14) has a net opening configured to receive a first projectile (ball 13) in the first position (see Fig. 3). When the net of Becker is modified in view of Lowrance to be movable between the first position and the second position as discussed above, the net opening is understood to be inherently capable of performing the functional limitation of receiving a second projectile (i.e., a second ball 13) in the second position.
Regarding claim 15, the modified Becker teaches the claimed invention substantially as claimed, as set forth above for claim 12. Becker further teaches (Fig. 4) each net (14) includes flanges (projecting portions 32; col. 2, lines 35-39) that slidably couple the net (14) to a channel (socket portion 34) formed in the brackets (col. 2, lines 35-39) coupled to the respective goal end surface (17) such that the flanges (32) of the net (14) move slidably inside the channel (34). Lowrance further teaches the movement between the first position and the second position, as discussed above for claim 12. One of ordinary skill in the art would recognize that the slidable coupling of Becker’s flanges (32) within the channels (34) would be conducive to the adjustable movement taught by Lowrance, because the coupling of Becker’s flanges (32) to the channels (34) of the brackets (33) is structurally similar to the coupling of Lowrance’s goal (106) to similar brackets (108; compare Becker’s net frame 20 and brackets 33 in Fig. 4 of Becker to Lowrance’s loop 106 and brackets 108 in Fig. 2 of Lowrance).
Regarding claim 16, the modified Becker teaches the claimed invention substantially as claimed, as set forth above for claim 12. Becker further teaches the tabletop game system includes a first table top game (“the conventional table tennis game”, employing center net 11, paddles 12, and ball 13; col. 1, lines 64-68) and a second table top game (“an end goal game”, employing goals 14; col. 2, lines 1-3). Each of the first table top game and the second table top game uses the game-playing surface (15; col. 1, lines 5-8; col. 1, lines 28-47).
Regarding claim 17, the modified Becker teaches the claimed invention substantially as claimed, as set forth above for claim 16. The limitation “wherein in the first table top game, the net is located at the first position and in the second table top game, the net is located at the second position” appears to describe an intended use of the claimed system, because the claim does not recite any structure associated with the first and second table top games or any structural relationship between the first and second table top games and the first and second positions of the net. When the net of Becker is modified to be adjustable between the first and second positions as taught by Lowrance, the net is inherently capable of being located in the first position in a first table top game (e.g., to play a more difficult game employing a smaller net opening) and in the second position in a second table top game (e.g., to play an easier game employing a larger net opening).
Regarding claim 18, the modified Becker teaches the claimed invention substantially as claimed, as set forth above for claim 12. Becker further teaches (Figs. 2-4) each net (14) further includes lateral sides (side members 22; col. 2, lines 9-12) such that the top net surface (21) and the lateral sides (22) have edges bounding the net opening and the edges are coplanar (see Figs. 2-3).
Claims 2-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Lowrance, in further view of Chung et al. (US Patent No. 8,414,431, hereinafter Chung).
Regarding claim 2, the modified Becker teaches the claimed invention substantially as claimed, as set forth above for claim 1. Becker does not teach a tray coupled to the table. However, in the art of table games, to solve the problem of storing projectiles, Chung teaches coupling a tray (storage rack 50; col. 3, lines 26-33) to the table (table tennis table 10) below the center of a player end (28) of the table (10), such that the tray (50) is configured to store first and second projectiles (balls 18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Becker by coupling a tray as taught by Chung to a lower surface of the table at the center of each goal end (17 of Becker; analogous to the coupling location taught by Chung, Fig. 5, on the lower surface 24 at the player end 28 of the table), which is below the lower end of the brackets (33 of Becker) as claimed, in order to provide a convenient storage location for extra balls (Chung, col. 1, lines 10-26).
Regarding claim 3, the modified Becker teaches the claimed invention substantially as claimed, including the first position of the net close to the lower end of the bracket and the second position of the net close to the upper end of the bracket taught by Lowrance as discussed above for claim 1, and the tray as taught by Chung coupled below the lower end of the brackets, as discussed above for claim 2. The examiner notes that the position of the tray taught by Chung is fixed relative to the table. Thus, when Becker is modified in view of Lowrance and Chung as discussed above for claims 1 and 2, the first position of the net would be at a first height from the tray and the second position of the net would be at a second height from the tray such that the second height is greater than the first height. In other words, the combination of the vertically adjustable net as suggested by Lowrance and the fixed storage tray taught by Chung would naturally result in the claimed relationship of the first and second heights of the net relative to the tray.
Regarding claim 4, the modified Becker teaches the claimed invention substantially as claimed, as set forth above for claim 2. Chung further teaches the tray (50) includes a tray surface (concave arcuate gutter portion 52, Fig. 6; col. 3, lines 45-48) and a sidewall (outer lip 54; col. 3, lines 55-57) extending upwardly from the tray surface (52) toward an end surface (28) of the table (10), and the sidewall (54) defines a lip (col. 3, lines 55-57, “lip”) configured to store the first and second projectiles (18). The examiner notes that when the tray of Chung is coupled to Becker’s table at the goal end (17 of Becker; analogous to 28 of Chung), the upwardly extending sidewall (54 of Chung) would extend upwardly toward the goal end (17 of Becker) and toward the net (14 of Becker) that is coupled to the goal end.
Regarding claim 14, the modified Becker teaches the claimed invention substantially as claimed, as set forth above for claim 12. Becker does not teach a tray mounted to the table. However, in the art of table games, to solve the problem of storing projectiles, Chung teaches mounting a tray (storage rack 50; col. 3, lines 26-33) to the table (table tennis table 10) beneath the center of a player end (28) of the table (10), such that the tray (50) is configured to store first and second projectiles (balls 18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Becker by mounting a tray as taught by Chung to a lower surface of the table at the center of each goal end (17 of Becker; analogous to the coupling location taught by Chung, Fig. 5, on the lower surface 24 at the player end 28 of the table), which is beneath the net (14 of Becker) as claimed, in order to provide a convenient storage location for extra balls (Chung, col. 1, lines 10-26).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5-9 of U.S. Patent No. 10,617,939. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-3, 9, and 12-14 are all recited in each of patent claims 1 and 6. The features of claim 7 are understood to be described in each of patent claims 1 and 6, where “the first end or the second end of the net portion” that is received in the bracket (see col. 12, lines 26-27, and col. 13, lines 19-20) corresponds to the claimed flanges. The limitations of claim 8 are recited in patent claim 5. The limitations of claims 10-11 are recited in patent claim 1. The limitations of claim 15 are described in patent claims 1 and 5 (the limitation “the first end or the second end of the net portion” in patent claim 1 understood to correspond to the claimed flanges, as noted above). The limitations of claim 16 are recited in patent claim 6. The limitations of claim 17 are understood to be described in patent claims 6-9, in view of the relationships of the first and second table top games defining first and second portions of the goal opening as described in patent claims 6-8 and the net portion in the second position substantially enclosing the goal opening as described in patent claim 9. The limitations of claim 18 are recited in patent claim 3.
Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,617,939 in view of Peng (US Patent No. 9,011,262, hereinafter Peng).
Regarding claim 4, the patent claims are silent with respect to the configuration of the tray and do not recite a tray surface and a sidewall extending from the tray surface toward the net and defining a lip. However, Peng teaches (Fig. 1) a similar net (side cover including plates 1-4; col. 2, lines 59-64) and tray (bottom bracket 7) for use with a tabletop game system (col. 1, lines 5-15), the tray (7) including a tray surface and a sidewall extending toward the net (1-4) and the sidewall defining a lip configured to store projectiles (col. 1, lines 8-10, e.g., for foosball and/or air hockey). Compare Peng’s ball pick-up box of Fig. 1 to Applicant’s goal 200, Fig. 1A. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of the patent claims to include a tray surface and a sidewall defining a lip as taught by Peng, in order to perform the function of storing the first and second projectiles as recited in patent claims 1 and 6.
Regarding claim 5, Peng further teaches the tray (7) includes at least one end stop formed between the side wall and at least one fastening end of the tray (at corner between side wall and mounting flange of tray 7, Fig. 1) to receive a portion of the net (1-4) in a first position of the net (see Fig. 1, the tray 7 forming a stop that receives the lower end of the side panel 3 and the mounting flange 5 of the net 1-4).
Regarding claim 6, the patent claims and Peng do not explicitly teach that the at least one end stop is formed as a round shape or a fillet shape. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the patent claims by forming the end stop with any desired configuration, including round or fillet shaped, since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Moreover, the examiner notes that a criticality for the shape of the end stop has not clearly been established in the present record, or claimed.
Claims 1-4 and 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19 of U.S. Patent No. 11,318,368. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-3 and 12-14 are all recited in patent claims 1 and 11. The limitations of claim 4 are recited in patent claims 3 and 13. The limitations of claim 7 are recited in patent claims 2 and 12. The limitations of claim 8 are recited in patent claims 4 and 14. The limitations of claim 9 are recited in patent claims 5, 8-9, and 15. The limitations of claim 10 are recited in patent claims 6 and 16. The limitations of claim 11 are recited in patent claim 10. The limitations of claim 15 are recited in patent claims 2, 4, 7, 12, 14, and 17. The limitations of claims 16 and 17 are described in patent claim 11 (the first and second table top games being “foosball” and “air hockey” as recited in claim 11). The limitations of claim 18 are recited in patent claims 2, 10, and 19.
Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 11, and 13 of U.S. Patent No. 11,318,368 in view of Peng.
Regarding claim 5, the patent claims are silent with respect to an end stop. However, Peng teaches (Fig. 1) a similar net (side cover including plates 1-4; col. 2, lines 59-64) and tray (bottom bracket 7) for use with a tabletop game system (col. 1, lines 5-15), the tray (7) similarly including a tray surface and a sidewall extending toward the net (1-4) and the sidewall defining a lip configured to store projectiles (col. 1, lines 8-10, e.g., for foosball and/or air hockey). Compare Peng’s ball pick-up box of Fig. 1 to Applicant’s goal 200, Fig. 1A. Peng further teaches the tray (7) includes at least one end stop formed between the side wall and at least one fastening end of the tray (at corner between side wall and mounting flange of tray 7, Fig. 1) to receive a portion of the net (1-4) in a first position of the net (see Fig. 1, the tray 7 forming a stop that receives the lower end of the side panel 3 and the mounting flange 5 of the net 1-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference claims by forming at least one end stop as taught by Peng between the side wall and at least one fastening end of the tray, in order to hold the net in the first position above the tray (see Peng, Fig. 1).
Regarding claim 6, the patent claims and Peng do not explicitly teach that the at least one end stop is formed as a round shape or a fillet shape. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the patent claims by forming the end stop with any desired configuration, including round or fillet shaped, since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Moreover, the examiner notes that a criticality for the shape of the end stop has not clearly been established in the present record, or claimed.
Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and if a terminal disclaimer were filed to overcome the nonstatutory double patenting rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scully (US Patent Pub. 2018/0250583) discloses a table game comprising adjustable net openings allowing for customized difficulty of the game (para. 0012 and 0022).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /October 7, 2022/